DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Notes
This is the first Office action on merits based on application as filed.
Claims 1-20 are presently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006036177 A1 to Onodera – Applicant cited, hereinafter “D1”.
Regarding claim 1,  D1 discloses a  probe rack (figure 10B: 1) comprising: a probe base (figure 10B: 5a) on which a probe (figure 10B: 4a) is placed; a hanger over (figure 10B: 7) which a probe cable (figure 10B: 4c) of the probe (4a) is hung; and a 
Regarding claim 2, see D1, figure 10A, right side of the rack.
Regarding claim 4, see D1, figures 10A-10B, integrated configuration.
Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6629927 B1 to Mesaros et al., hereinafter “D2”.
Regarding claim 1,  D2 discloses a  probe rack (e.g., Figs.1- 5) comprising: a probe base on which a probe is placed (see illustration Figs. 3-5: “18” comprising “24”  defines a probe base); a hanger over which a probe cable of the probe is hung (see illustration Figs 3-5); and a movable support configured to movably support the hanger with respect to the probe base ([abstract] “handle can also be articulated to move it out of the way of a user in front of the control panel” and/or [col. 3: 54-57] “The handle … can then be pivoted to the sides of the control panel …” a moveable support that pivots the arm reads on a moveable support configured to moveably support the hanger with respect to the robe rack. 
Regarding claim 2, see Figs. 3 and 5.
Regarding claim 3, see Figs 3 and 5.
Claims 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014207593 A1 to Wyman et al., hereinafter “D3”.
Regarding claim 11, D3 discloses an ultrasound apparatus comprising a probe (100) configured to transmit and receive ultrasound signals; a  probe rack configured to hold the probe (see illustration Fig. 7), wherein the probe rack comprises: a probe base 
Regarding claim 14, see D3, Fig. 6, control panel 18 and Fig. 7 wherein probe base 22 is attached on a side surface and the hanger is located below the control panel as depicted in Fig. 7   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above, and further in view of US 5505203 to Deitrich et al., hereinafter “D4”.
Regarding clam 7, D2 fails to disclose a probe sensor configured to detect whether the probe is placed on the probe base. However, D4 discloses a probe sensor (32) configured to detect whether a probe is placed on a probe base (see Figs. 2-3) -  ([col. 3: 9-16, 31-42]), as noted in the [abstract], this allows for automatic selection of a probe. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D2 to include a probe sensor as taught by D4, to allow for automatic selection of a probe. 
Regarding claim 8, D2 in view of D4 does not explicitly disclose an indicator light configured to emit a light according to result of the detecting. Official Notice is taken that it is generally well known to use indicator lights to provide status of a result of a sensor detection. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified D2 to include indicator light, so as to provide a user with visual indication of status of a probe is placed in a probe holder.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above, and further in view of 20160106396 A1 to Jin et al., hereinafter “D5”.
Regarding clam 9, D2 fails to disclose a cable sensor configured to detect whether the probe cable is hung over the hanger. However, D5 discloses a probe cable sensor (transmitter 140 and sensor 110 – Figs. 7A-7C) configured to determine a D2 to include a probe cable sensor as taught by D5, to allow for automatic activation or deactivation of a probe according to a detected mounting status. 
Regarding claim 10, D2 in view of D4 does not explicitly disclose an indicator light configured to emit a light according to result of the detecting. Official Notice is taken that it is generally well known to use indicator lights to provide status of a result of a sensor detection. As such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified D2 to include indicator light, so as to provide a user with visual indication of status of a mounting status of a probe.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 201136589 A hereinafter “D6” in view of WO 2018149948 A1 hereinafter “D7”.
Regarding claim 15, D6 discloses an apparatus (Figs. 1-8) comprising: a main body (20); a probe rack (5a) configured to hold a probe; and a user input interface (34 – [0029]) configured to input a control command according to manipulation by a user, wherein the probe rack is spatially separated from the user input interface such that the main body is interposed between the probe rack and the user input interface (See illustration Fig. 2). D6 differs with the claimed invention in that D6 does not specifically disclose that the hand pieces on probe rack (5) includes an ultrasound probe. However, D7 discloses an analogous apparatus with a probe rack having an ultrasound probe, to D6 to include an ultrasound probe in probe rack (5), for the added  benefit of ultrasound 2D/3D imaging of patient. The modified device is taken to be an ultrasound apparatus. 
Regarding claim 16, see D6 Fig. 1 and 2, examinee chair (12) interposed between probe rack (5) and user input interface (34) as illustrated in Fig. 2.
Regarding claims 17-18, see D6, illustration Fig. 6 and 8B hanger strut 5b and associated discussion in [0026], [0041] and [0052].
Regarding claim 19, see D6, [0028] work table 31 defines a user input interface support, and illustration Fig. 8B and [0052] depicting movement of said user input interface support.
Regarding claim 20, see D6, [0033] switches S1 to S4.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D6 in view of D7 in view of D3.
Regarding claim 11, D6 discloses an apparatus (Figs. 1-8) comprising; a probe rack (5) configured to hold a probe (see Fig. 3); wherein the probe rack comprises: a probe base (5a) on which the probe is placed; D6 does not specifically disclose that the hand pieces on probe rack (5) includes an ultrasound probe. However, D7 discloses an analogous apparatus with a probe rack having an ultrasound probe, to capture 2D/3D images (see Fig. 28, page -42 -line 16 to 28). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified D6 to 
D6 in view of D7 fails to disclose a hang over which a probe cable of the probe is hung; and a moveable support configured to movably support the hanger with respect to the probe base. However, D3 discloses a hanger over (“46”,“48” Figs. 4A-4B) which a probe cable of the probe is hung (see illustration Figs 6-7); and a movable support (page -7- paragraph from line 18, pin or eyebolt that allows strap 48 to swing freely) configured to movably support the hanger with respect to the probe base (strap 48 can be described as swinging relative to the base) to prevent the cable from touching the floor. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the ultrasound apparatus of D6 to include a hangover as taught by D3, to keep the ultrasound probe cable from the floor. 
Regarding claim 12, see D6 user interface user input interface (34 – [0029]) that is spatially separated from the probe rack (see illustration Fig. 2).
Regarding claim 13, see D6, illustration Fig. 6 and 8B hanger strut 5b and associated discussion in [0026], [0041] and [0052].
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to reasonable disclose or render obvious the probe rack of claim 5 further comprising a hanger actuator that is controlled by an electrical signal to . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        5/22/2021